TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00354-CV



                                  In re Lawrence O’Neal Farrow


                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                Lawrence O’Neal Farrow, appearing pro se, has filed an original petition for pretrial

writ of habeas corpus in this Court, claiming that he has been “incarcerated for 184 days without

having received a bill of indictment.”1 Farrow requests that we order his immediate release.

                This Court’s original jurisdiction to issue a writ of habeas corpus is limited to those

cases in which a person’s liberty is restrained because the person has violated an order, judgment,

or decree entered in a civil case. Tex. Gov’t Code § 22.221(d). We do not have original jurisdiction

to issue a writ of habeas corpus in a criminal case, much less jurisdiction to consider an original

pretrial petition for writ of habeas corpus. See Tex. Code Crim. Proc. art. 11.05 (listing courts with

authority to issue writ of habeas corpus in criminal proceedings); In re Shaw, 175 S.W.3d 901, 903

(Tex. App.—Texarkana 2005, orig. proceeding) (court of appeals lack to jurisdiction to consider

original proceedings for habeas relief).



        1
           Farrow has titled his document as a “motion for emergency relief.” Farrow does not
currently have a pending appeal in this Court, and there is no indication that Farrow seeks the review
of a denial of an application for writ of habeas corpus filed in the trial court. As a result, we construe
Farrow’s motion as an original petition for writ of habeas corpus.
               Although the record before us is incomplete and Farrow’s application fails to provide

even basic information concerning his confinement, it does not appear that Farrow’s complaint

concerns an order, judgment, or decree entered in a civil case. See Tex. Gov’t Code § 22.221(d).

Accordingly, we dismiss Farrow’s petition for want of jurisdiction.



                                              _________________________________________
                                              Scott K. Field, Justice

Before Justices Puryear, Goodwin, and Field

Filed: June 15, 2016




                                                 2